DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Dec. 13, 2021 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 3-5, 7, 9, and 12-15 are rejected; and claims 2, 6, 8, 10, and 11 are cancelled.
	
Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3-5, 7, 9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US Pub: 2009/0141300) and in further view of Cohen et al (US 2006/0221409) and Tackbary et al (US Patent: 6,873,971).	
Regarding claim 1 (currently amended), Yamada et al teaches: An image transmission apparatus that comprises a scanner that scans a document and a 
In Yamada a scan process starts when “FACSIMILE/IMAGE TRANSMISSION” button illustrated in fig. 4 is pressed.  After that a facsimile/email button or an address book button is selected so that the scan process is further recognized.  Whereas the 
Yamada et al displays screens for confirming transmission destination or address book registration.  In the same field of endeavor, Cohen et al extracts card information and designates it as transmission destination and registers it in address book in [abstract].  Therefore, given Cohen et al’s approach, it would have been an obvious alternative to an ordinary skilled in the art before the effective filing date of the claimed invention to modify Yamada et al’s teaching to set the extracted information as transmission destination and register it in address book without additional confirmation per design choice as such variation would have produced the exactly same result.
Yamada et al in view of Cohen et al does not display an address book object and a card reading object in one screen.  In the same field of endeavor in terms of user interface, Tackbary et al teaches: a display that displays a selection screen that includes an address book object and a first business card reading instruction object [fig. 5: 645 and 545, col 9: lines 40-45].  Therefore, given Tackbary et al’s illustration on displaying an address book for storing cards and a button for selecting a card for various services such as transmission and Yamada et al in view of Cohen et al’s 
 	Regarding claim 3 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the destination information is an email address [figs. 8, 10, and 11]. 	Regarding claim 4 (previously presented), the rationale applied to the rejection of claim 3 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 3, wherein based on the selection of the second business card reading instruction object, the processor obtains the email address from the image data generated by scanning the business card, and then registers the obtained emails address as an address of an email protocol [p0091, figs. 9 and 11].  
 	Regarding claim 5 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The 

Regarding claim 7 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the display further displays the obtained destination information [figs. 8, 10, and 11].
 	Regarding claim 9 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the processor obtains the destination information by performing a character recognizing process to the image data generated by scanning the business card by the scanner [p0084-p0086]. 
Claim 12 (currently amended) has been analyzed and rejected with regard to claim 1.

Claim 13 (currently amended) has been analyzed and rejected with regard to claim 12 and in accordance with Yamada et al’s further teaching on: A non-transitory computer-readable storage medium storing a computer program which causes a computer to execute a control method of an image transmission apparatus [p0046].

Regarding claim 14 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Cohen et al further teaches: The image transmission apparatus according to claim 1, wherein the display further displays an editing screen for editing the obtained destination information [fig. 3: 140].

Regarding claim 15 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Yamada et al further teaches: The image transmission apparatus according to claim 1, wherein the selection screen further includes an object for displaying a new address input screen [fig. 7A: input address].

Conclusion
5.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674